FILED
                            NOT FOR PUBLICATION                             DEC 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARTIN ENG,                                      No. 13-15457

               Plaintiff - Appellant,            D.C. No. 3:12-cv-05062-WHA

  v.
                                                 MEMORANDUM*
WASHINGTON MUTUAL BANK, FA;
et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Martin Eng appeals pro se from the district court’s judgment dismissing his

diversity action arising out of foreclosure proceedings. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a dismissal on the basis of the doctrine of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
res judicata, Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002), and we

affirm.

      The district court properly dismissed Eng’s action as barred by the doctrine

of res judicata because Eng alleged claims arising out of the same loan transaction

and related foreclosure proceedings against the same defendants in a prior federal

action in which there was a final judgment on the merits. See id. at 956 (setting

forth the elements of the doctrine of res judicata, and noting that it bars subsequent

litigation of claims that were raised or could have been raised in the prior action).

      The district court did not abuse its discretion by declaring Eng a vexatious

litigant and entering a prefiling order against him after giving him notice and an

opportunity to be heard, developing an adequate record for review, making

findings regarding Eng’s frivolous and harassing litigation history, and tailoring

the restriction narrowly. See De Long v. Hennessey, 912 F.2d 1144, 1146-48 (9th

Cir. 1990) (setting forth standard of review and factors for entry of a prefiling

order).

      The district court did not abuse its discretion in denying Eng leave to amend

because amendment would have been futile. See Cervantes v. Countrywide Home

Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review




                                           2                                    13-15457
and noting that the district court may dismiss without leave to amend when

amendment would be futile).

      AFFIRMED.




                                         3                                   13-15457